       Case 20-70146-hdh13 Doc 25 Filed 07/31/20                 Entered 07/31/20 00:46:20             Page 1 of 4



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              WICHITA FALLS DIVISION


KEVIN GRANT WOOD
JENNIFER LYNN WOOD                                                                                     Bar Date: 07/24/2020
5107 BAHAMA DR                                                                                    Govt Bar Date: 11/11/2020
WICHITA FALLS, TX 76310
                                                                                     Debtors' Attorney: MONTE J WHITE
Case Number: 20-70146
Date: 07/30/2020

                                 TRUSTEE'S NOTICE OF CLAIMS FILED AND NOT FILED


NOTICE IS HEREBY GIVEN of claims filed and not filed by the creditors listed below. The above referenced case has just
passed the bar date (deadline for filing claims) provided by Rule 3002. "NOT FILED" is shown in claim classification
column if the creditor has not filed a claim. Pursuant to Rule 3004 the debtor may file claims on behalf of the creditors
below who have not yet filed claims. Please note that BankruptcyCode Section 502 (b)(9) and Bankruptcy Rule 3002(c)(1),
may allow additional time for a governmental unit to file a proof of claim.

        Creditor Name
        Address                                                                       Claim Amt
        Acct #                                                 Scheduled Amt          Date Filed      Class
3       CAPIO PARTNERS                                                $142.89              $0.00
        PO BOX 3209                                                                                UNSECURED
        SHERMAN, TX 75091
                                                                                 X    Not Filed
4       Capio Partners LLC                                            $285.00              $0.00
        Attn: Bankruptcy                                                                           UNSECURED
        PO Box 3498
        Sherman, TX 75091                                                        X    Not Filed
5       ERC-Enhanced Recovery Corp                                     $73.00              $0.00
        Attn: Bankruptcy                                                                           UNSECURED
        8014 Bayberry Road
        Jacksonville, FL 32256                                                   X    Not Filed
6       FAMILY DENTISTRY OF TEXOMA                                    $133.40              $0.00
        4506 KEMP BLVD                                                                             UNSECURED
        WICHITA FALLS, TX 76308-3712
                                                                                 X    Not Filed
7       FedLoan Servicing                                            $1,668.00             $0.00
        Attention: Bankruptcy                                                                      UNSECURED-STUDENT LOANS
        PO Box 69184
        Harrisburg, PA 17106                                                     X    Not Filed
8       Harris & Harris, Ltd                                          $493.02              $0.00
        111 W Jackson Blvd Ste 400                                                                 UNSECURED
        Chicago, IL 60604
                                                                                 X    Not Filed
10      IMAGING OF NORTH TEXAS                                        $165.58              $0.00
        1722 NINTH ST                                                                              UNSECURED
        WICHITA FALLS, TX 76301
                                                                                 X    Not Filed
12      RESURGENT CAPITAL SERVICES                                    $810.00           $740.71
        PO BOX 10587                                                                 07/02/2020 UNSECURED
        GREENVILLE, SC 29603-0587

13      RESURGENT CAPITAL SERVICES                                    $891.00           $461.00
        PO BOX 10587                                                                 05/19/2020 UNSECURED
        GREENVILLE, SC 29603-0587
     Case 20-70146-hdh13 Doc 25 Filed 07/31/20    Entered 07/31/20 00:46:20            Page 2 of 4



In Re:  KEVIN GRANT WOOD & JENNIFER LYNN WOOD                                                   Page 2 of 4
Case Number: 20-70146                                                                     Date: 07/30/2020

      Creditor Name
      Address                                                         Claim Amt
      Acct #                                     Scheduled Amt        Date Filed      Class
14    Midland Funding                                  $628.00             $0.00
      350 Camino De La Reine Ste 100                                               UNSECURED
      San Diego, CA 92108
                                                                  X   Not Filed
15    Midwest Recovery Systems                         $295.00             $0.00
      PO Box 899                                                                   UNSECURED
      Florissant, MO 63032
                                                                  X   Not Filed
17    Portfolio Recovery                               $709.00             $0.00
      Po Box 41067                                                                 UNSECURED
      Norfolk, VA 23541
                                                                  X   Not Filed
18    TXU-Texas Energy                                 $449.00             $0.00
      Attn: Bankruptcy                                                             UNSECURED
      PO Box 650393
      Dallas, TX 75265                                            X   Not Filed
19    Titanium Emergency Group,LLP                    $8,625.00            $0.00
      PO Box 206676                                                                UNSECURED
      Dallas, TX 75320
                                                                  X   Not Filed
20    United Regional                                 $3,580.31            $0.00
      Attn: Billing Dept.                                                          UNSECURED
      1600 11th Street
      Wichita Falls, TX 76301                                     X   Not Filed
21    Wichita Falls Tfcu                              $1,654.00            $0.00
                                                                                   UNSECURED


                                                                  X   Not Filed
22    Wichita Falls Tfcu                             $18,659.82            $0.00
      PO Box 4516                                                                  SECURED-VEHICLE
      Wichita Falls, TX 76308
                                                                  X   Not Filed
23    RESURGENT CAPITAL SERVICES                      $1,745.00        $1,745.35
      PO BOX 10587                                                    06/02/2020 UNSECURED
      GREENVILLE, SC 29603-0587

24    Capio Partners LLC                               $838.00             $0.00
      Attn: Bankruptcy                                                             UNSECURED
      PO Box 3498
      Sherman, TX 75091                                           X   Not Filed
25    FedLoan Servicing                               $1,851.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
26    FedLoan Servicing                               $3,172.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
27    FedLoan Servicing                               $3,229.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
28    FedLoan Servicing                               $3,328.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
     Case 20-70146-hdh13 Doc 25 Filed 07/31/20    Entered 07/31/20 00:46:20           Page 3 of 4



In Re:  KEVIN GRANT WOOD & JENNIFER LYNN WOOD                                                   Page 3 of 4
Case Number: 20-70146                                                                     Date: 07/30/2020

      Creditor Name
      Address                                                         Claim Amt
      Acct #                                     Scheduled Amt        Date Filed      Class
29    FedLoan Servicing                               $3,720.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
31    FedLoan Servicing                               $3,721.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
32    FedLoan Servicing                               $3,751.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
33    RESURGENT CAPITAL SERVICES                          $0.00          $810.75
      PO BOX 10587                                                    05/19/2020 UNSECURED
      GREENVILLE, SC 29603-0587

34    FedLoan Servicing                               $4,832.00            $0.00
      Attention: Bankruptcy                                                        UNSECURED-STUDENT LOANS
      PO Box 69184
      Harrisburg, PA 17106                                        X   Not Filed
35    Wichita Falls Tfcu                             $15,977.00            $0.00
                                                                                   UNSECURED


                                                                  X   Not Filed
36    Wichita Falls Tfcu                              $6,885.00            $0.00
                                                                                   UNSECURED


                                                                  X   Not Filed
37    RESURGENT CAPITAL SERVICES                          $0.00        $1,670.92
      PO BOX 10587                                                    05/19/2020 UNSECURED
      GREENVILLE, SC 29603-0587

38    RESURGENT CAPITAL SERVICES                          $0.00          $430.00
      PO BOX 10587                                                    05/19/2020 UNSECURED
      GREENVILLE, SC 29603-0587

39    PORTFOLIO RECOVERY ASSOCIATES LLC                   $0.00          $435.74
      PO BOX 12914                                                    06/04/2020 UNSECURED
      NORFOLK, VA 23541

42    VERIZON                                             $0.00        $3,124.31
      BY AMERICAN INFOSOURCE AS AGENT                                 07/10/2020 UNSECURED
      PO BOX 4457
      HOUSTON, TX 77210-4457
43    RESURGENT CAPITAL SERVICES                          $0.00          $316.93
      PO BOX 10587                                                    07/20/2020 UNSECURED
      GREENVILLE, SC 29603-0587
       Case 20-70146-hdh13 Doc 25 Filed 07/31/20                Entered 07/31/20 00:46:20          Page 4 of 4



In Re:  KEVIN GRANT WOOD & JENNIFER LYNN WOOD                                                                Page 4 of 4
Case Number: 20-70146                                                                                  Date: 07/30/2020

This notice is provided solely to inform Debtors and Counsel of the filing status of claims at the bar date.
IT IS THE RESPONSIBILITY OF THE DEBTORS TO CONSULT WITH THEIR ATTORNEY ABOUT ANY LEGAL
ACTION. LATE FILED CLAIMS ARE NOT ALLOWED UNLESS BY COURT ORDER. SEE IN RE: HOGAN, 346 B. R. 175
(BANKR. N.D. TEX 2006). If this case converted from Chapter 7 to 13, it may have different bar dates than those listed in
this document. A true and correct copy of this Trustee's Notice of Claims Filed and Not Filed shall be retained in the
Trustee's file in this case.


/s/ Robert B. Wilson
Standing Bankruptcy Trustee

                                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing TRUSTEE'S NOTICE OF CLAIMS FILED AND NOT FILED
was served on the following parties electronically or at the addresses listed below by U.S. First Class mail.

KEVIN GRANT WOOD, JENNIFER LYNN WOOD, 5107 BAHAMA DR, WICHITA FALLS, TX 76310
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301




Date: 07/30/2020                                                            /s/ Robert B. Wilson
                                                                           Robert B. Wilson, Chapter 13 Trustee
